       Case 2:18-cv-00103-DPM Document 128 Filed 07/10/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION


REGINALD DUNAHUE                                                        PLAINTIFF
ADC #106911

v.                         No: 2:18-cv-00103 DPM-PSH


WENDY KELLEY, et al.                                                 DEFENDANTS


                                      ORDER

      The Court’s deadline for discovery in this case is July 15, 2020, and the

deadline for dispositive motions is August 15, 2020. See Doc. No. 125. Defendants

move for an order staying all deadlines in this case due to prison restrictions imposed

because of the COVID-19 pandemic (Doc. No. 127). Because the prison is currently

closed to all outside visitors, defendants are unable to take Plaintiff Reginald

Dunahue’s deposition.

      The Court grants defendants’ motion. This case is stayed for a period of six

months, and the Clerk’s office is directed to administratively terminate this case

pending further order. Defendants’ counsel shall file a report with the Court in six

months informing the Court whether the stay may be lifted. If defendants are still

unable to take Dunahue’s deposition in person at that time, they must describe

whether any other options are available for taking Dunahue’s deposition remotely.
       Case 2:18-cv-00103-DPM Document 128 Filed 07/10/20 Page 2 of 2




Defendants’ counsel may contact chambers to discuss use of the Court’s technology

if needed.

      IT IS SO ORDERED this 10th day of July, 2020.

                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE
